                                          Case 3:19-cv-01385-LB Document 202 Filed 10/06/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT

                                   9                                NORTHERN DISTRICT OF CALIFORNIA

                                  10                                       San Francisco Division

                                  11     IN RE:                                         Case No. 19-cv-01385-LB
                                  12     1563 28TH AVENUE,
Northern District of California
 United States District Court




                                         SAN FRANCISCO, CA 94122,                       ORDER REGARDING REMAINING
                                  13                                                    FUNDS
                                  14                                                    Re: ECF Nos. 183, 193, 195, 197
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28

                                       ORDER – No. 19-cv-01385-LB
                                           Case 3:19-cv-01385-LB Document 202 Filed 10/06/20 Page 2 of 2




                                   1       As of September 30, 2020, $2,866.64 remains in the court’s registry fund. Mr. Cowan’s

                                   2   contingency agreement provided for his recovery of 40 percent of any recovery in addition to the

                                   3   retainer.1 His retainer was $3,500 (Mr. Poorsina paid $1,500), and Mr. Cowan seeks only 40

                                   4   percent, or approximately $1,146.66.2 Therefore, the court orders disbursement of 40 percent of

                                   5   the remaining funds to Mr. Cowan (approximately $1,146.66). The remaining 60 percent of the

                                   6   proceed funds (approximately $1,719.98) will be disbursed to Mr. Poorsina.

                                   7       The mailing addresses are as follows:

                                   8          John E. Cowan
                                   9          Law Offices of John E. Cowan
                                              100 Pine Street, Suite 1250
                                  10          San Francisco, CA 94111

                                  11          Ali R. Poorsina
                                              1036 Mission St. Apt 907
                                  12
Northern District of California




                                              San Francisco, CA 94103
 United States District Court




                                  13

                                  14       IT IS SO ORDERED.
                                  15       Dated: October 6, 2020
                                  16                                                  ______________________________________
                                  17                                                  LAUREL BEELER
                                                                                      United States Magistrate Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26   1
                                        Cowan Decl. – ECF No. 195 at 2 (¶¶ 3–5); Cowan Agreement, Ex. 1 to Cowan Decl. – ECF No. 195-
                                  27   1 at 2.
                                       2
                                        Cowan Decl. – ECF No. 195 at 2 (¶ 3); Cowan Agreement, Ex. 1 to Cowan Decl. – ECF No. 195-1 at
                                  28   2.

                                       ORDER – No. 19-cv-01385-LB                      2
